
	
		I
		111th CONGRESS
		1st Session
		H. R. 669
		IN THE HOUSE OF REPRESENTATIVES
		
			January 26, 2009
			Ms. Bordallo (for
			 herself, Mr. George Miller of
			 California, Mr.
			 Abercrombie, Mr. Hastings of
			 Florida, Mr. Kind,
			 Mr. McGovern,
			 Mrs. Napolitano,
			 Mr. Grijalva,
			 Mr. Klein of Florida, and
			 Mr. Kildee) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources
		
		A BILL
		To prevent the introduction and establishment of
		  nonnative wildlife species that negatively impact the economy, environment, or
		  other animal species’ or human health, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Nonnative Wildlife Invasion Prevention
			 Act.
		2.PurposeThe purpose of this Act is to establish a
			 risk assessment process to prevent the introduction into, and establishment in,
			 the United States of nonnative wildlife species that will cause or are likely
			 to cause economic or environmental harm or harm to other animal species’ health
			 or human health.
		3.Risk assessment
			 process for importation of nonnative wildlife species
			(a)In
			 GeneralThe Secretary of the Interior, acting through the United
			 States Fish and Wildlife Service, shall promulgate regulations that establish a
			 process for assessing the risk of all nonnative wildlife species proposed for
			 importation into the United States, other than nonnative wildlife species that
			 are included in the list of approved species issued under section 4.
			(b)Factors To be
			 consideredThe regulations promulgated under subsection (a) shall
			 include consideration of—
				(1)the identity of
			 the organism to the species level, including to the extent possible specific
			 information on its subspecies and genetic identity;
				(2)the native range
			 of the species;
				(3)whether the
			 species has established or spread, or caused harm to the economy, the
			 environment, or other animal species or human health in ecosystems in or
			 ecosystems that are similar to those in the United States;
				(4)the likelihood that
			 environmental conditions suitable for the establishment or spread of the
			 species exist in the United States;
				(5)the likelihood of
			 establishment of the species in the United States;
				(6)the likelihood of
			 spread of the species in the United States;
				(7)the likelihood that
			 the species would harm wildlife resources in the United States;
				(8)the likelihood
			 that the species would harm native species that are rare or native species that
			 have been listed as threatened species or endangered species in the United
			 States under the Endangered Species Act of 1973 (16 U.S.C. 1531 et
			 seq.);
				(9)the likelihood that
			 the species would harm habitats or ecosystems in the United States;
				(10)the likelihood
			 that pathogenic species or parasitic species may accompany the species proposed
			 for importation; and
				(11)other factors
			 important to assessing the risks associated with the species, consistent with
			 the purpose under section 2.
				(c)NoticeIn
			 promulgating the regulations under subsection (a), the Secretary shall provide
			 notice to States, Indian tribes, other stakeholders concerned with
			 environmental, humane, public health, economic, trade, and other relevant
			 issues, the Aquatic Nuisance Species Task Force, the National Invasive Species
			 Council, the Department of Agriculture, and the Centers for Disease Control and
			 Prevention.
			(d)TransparencyThe
			 Secretary shall ensure that the risk assessment process established by the
			 regulations under subsection (a) is based on sound science and is consistent
			 with sections 4 and 5.
			(e)DeadlinesThe
			 Secretary shall—
				(1)publish in the
			 Federal Register proposed regulations under subsection (a) and a proposed
			 preliminary list of approved species under section 4(b), by not later than 2
			 years after the date of the enactment of this Act;
				(2)publish in the
			 Federal Register final regulations under subsection (a), a final preliminary
			 list of approved species under section 4(b), and a notice of the prohibitions
			 under this Act, by not later than 30 days before the date on which the
			 Secretary begins assessing risk under the regulations; and
				(3)begin assessing
			 risk with respect to nonnative wildlife species under the final regulations
			 promulgated under subsection (a), and publish notice thereof, by not later than
			 37 months after the date of the enactment of this Act.
				(f)Animals Owned
			 Lawfully Prior to Prohibition of ImportationThis Act and regulations issued under this
			 Act shall not interfere with the ability of any person to possess an individual
			 animal of any species if such individual animal was legally owned by the person
			 before the risk assessment is begun pursuant to subsection (e)(3), even if such
			 species is later prohibited from being imported under the regulations issued
			 under this Act.
			4.List of Approved
			 species
			(a)Requirement To
			 issue list of approved species
				(1)In
			 generalNot later than 36 months after the date of enactment of
			 this Act, the Secretary shall publish in the Federal Register a list of
			 nonnative wildlife species approved for importation into the United
			 States.
				(2)Exclusion of
			 certain speciesThe Secretary shall not include in the
			 list—
					(A)any species
			 included in the list of prohibited species under section 5; or
					(B)any species, the
			 importation of which is prohibited by any other Federal law or regulation of
			 the United States due to the likelihood of causing harm to the economy, the
			 environment, or other animal species or human health.
					(3)RevisionThe
			 Secretary may revise the list issued under this section based on available
			 scientific and commercial information.
				(b)Preliminary
			 list
				(1)In
			 generalThe Secretary shall include in the preliminary list under
			 this section nonnative wildlife species that the Secretary finds, consistent
			 with the factors described in section 3(b) and based on scientific and
			 commercial information that is provided in a proposal under paragraph (2) or
			 otherwise available to the Secretary—
					(A)are not harmful to
			 the United States’ economy, the environment, or other animal species’ or human
			 health; or
					(B)may be harmful to
			 the United States’ economy, the environment, or other animal species’ or human
			 health, but already are so widespread in the United States that it is clear to
			 the Secretary that any import prohibitions or restrictions would have no
			 practical utility for the United States.
					(2)Proposals for
			 inclusion in preliminary listThe Secretary—
					(A)shall, by not
			 later than 60 days after the date of enactment of this Act, publish in the
			 Federal Register, and make available on a publically available Federal Internet
			 site, a request for submission, by any interested persons (including persons
			 that import or that intend to import nonnative wildlife species), of proposals
			 of nonnative wildlife species to be included in the preliminary list under this
			 subsection and supporting documentation for such proposals;
					(B)shall accept such
			 proposals for 10 months after the date the Secretary publishes the request for
			 submissions; and
					(C)may propose a
			 nonnative wildlife species for inclusion in the preliminary list.
					(3)Public notice
			 and commentBefore issuing the final preliminary list of approved
			 species under this subsection, the Secretary shall—
					(A)publish in the
			 Federal Register and make available on a publicly available Federal Internet
			 site, the proposed preliminary list; and
					(B)provide for, a
			 period of not less than 60 days, an opportunity to submit public comments on
			 the proposed preliminary list.
					(4)Publication of
			 listThe Secretary shall publish in the Federal Register and make
			 available on a publicly available Federal Internet site, the final preliminary
			 list under this subsection.
				(c)Proposal for
			 inclusion on the approved list
				(1)Submission of
			 proposals
					(A)In
			 generalAfter publication of the final preliminary list under
			 subsection (b)—
						(i)any
			 interested person may submit to the Secretary in accordance with subparagraph
			 (B) a proposal to include a nonnative wildlife species in the approved list
			 under this section (including a request to import such a species that is not in
			 the list published under this section and section 5, respectively); and
						(ii)upon
			 receipt of a complete proposal under clause (i), the Secretary shall publish
			 notice of the proposal in the Federal Register and provide an opportunity for
			 30 days of public comment on the proposal.
						(B)Information
			 requiredAny proposal under this paragraph must include
			 sufficient scientific and commercial information to allow the Secretary to
			 evaluate whether the proposed nonnative wildlife species is likely to cause
			 economic or environmental harm or harm to other animal species’ or human
			 health.
					(2)DeterminationBased
			 on scientific and commercial information provided in a proposal under paragraph
			 (1) or otherwise available to the Secretary, the Secretary shall make one of
			 the following determinations regarding such a proposal in a reasonable period
			 of time and in accordance with the regulations issued under section 3:
					(A)The nonnative
			 wildlife species is approved for importation, and is added to the list of
			 approved species under this section.
					(B)The nonnative
			 wildlife species is not approved for importation, unless permitted under
			 section 7.
					(C)The Secretary has
			 insufficient scientific and commercial information to make a determination
			 under subparagraph (A) or (B).
					(3)Treatment of
			 unapproved speciesIf the Secretary makes a determination under
			 paragraph (2)(B) that a nonnative wildlife species is not approved for
			 importation, the Secretary shall include the nonnative wildlife species in the
			 list of unapproved species under section 5.
				(4)Notice of
			 determinationThe Secretary shall publish in the Federal Register
			 notice of the determination made under paragraph (2) and make available on a
			 publicly available Federal Internet site or through other appropriate means,
			 the basis for the determination.
				5.List of
			 unapproved species
			(a)Requirement To
			 issue list of unapproved species
				(1)In
			 generalThe Secretary shall publish in the Federal Register a
			 list of nonnative wildlife species that are prohibited from importation into
			 the United States except as provided in section 7.
				(2)Included
			 speciesThe list under this subsection shall include—
					(A)those species
			 listed as injurious wildlife under section 42 of title 18, United States Code,
			 or under regulations under that section, as of the date of enactment of this
			 Act; and
					(B)any other species
			 the Secretary determines under section 4(c)(2)(B) is not approved for
			 importation.
					(b)Proposal for
			 inclusion on the list of unapproved species
				(1)Proposal
					(A)In
			 generalAny person may submit to the Secretary a proposal to add
			 to the list under this section any nonnative wildlife species.
					(B)Information
			 requiredAny proposal under this subsection must include
			 sufficient scientific and commercial information to allow the Secretary to
			 evaluate whether the proposed nonnative wildlife species is likely to cause
			 economic or environmental harm or harm to other animal species’ or human
			 health.
					(2)NoticeThe
			 Secretary shall publish notice of a complete proposal in the Federal Register
			 and provide an opportunity for 30 days of public comment on the
			 proposal.
				(3)DeterminationBased
			 on scientific and commercial information provided in a proposal under paragraph
			 (1) or otherwise available to the Secretary, the Secretary shall make one of
			 the following determinations regarding such a proposal in a reasonable period
			 of time and in accordance with regulations issued under section 3:
					(A)The nonnative
			 wildlife species is not approved for importation except as provided in section
			 7, and is added to the list of unapproved species under this section.
					(B)The nonnative
			 wildlife species is approved for importation.
					(C)The Secretary has
			 insufficient scientific and commercial information to make a determination
			 under subparagraph (A) or (B).
					(4)Treatment of
			 Approved speciesIf the Secretary makes a determination under
			 paragraph (3)(B) that a nonnative wildlife species is approved for importation,
			 the Secretary shall include the nonnative wildlife species in the list of
			 approved species under section 4.
				(5)Notice of
			 determinationThe Secretary shall publish in the Federal Register
			 notice of the determination made under paragraph (3) and make available on a
			 publicly available Federal Internet site or through other appropriate means the
			 basis for the determination.
				(c)RevisionThe
			 Secretary may revise the list issued under this section based on any scientific
			 and commercial information available to the Secretary.
			(d)Emergency
			 Authority and Temporary Prohibition
				(1)In
			 generalIf the Secretary determines that an emergency exists
			 because a nonnative wildlife species poses an imminent threat of harm to the
			 United States economy, the environment, or human or animal species’ health, the
			 Secretary may temporarily include the nonnative wildlife species in the list of
			 unapproved species under this section and, as appropriate, remove the species
			 from the list of approved species under section 4.
				(2)Notice of
			 temporary listingThe Secretary shall publish in the Federal
			 Register notice of each temporary listing under this subsection and make
			 available on a publicly available Federal Internet site or through other
			 appropriate means the basis for the temporary listing.
				(3)DeterminationWithin
			 180 days after temporarily including a nonnative wildlife species in the
			 unapproved species list under this section, the Secretary shall make a final
			 determination under subsection (b)(3) regarding the species, publish in the
			 Federal Register notice of the final determination, and make available on a
			 publicly available Federal Internet site or through other appropriate means the
			 basis for the final determination.
				(4)Limitation on
			 proceduresThe procedures
			 under section 4(c)(1)(A)(ii), subsection (b)(2) of this section, and section
			 553 of title 5, United States Code, shall not apply to determinations under
			 this subsection.
				6.Prohibitions and
			 penalties
			(a)ProhibitionsExcept
			 as provided in this section or in section 7, it is unlawful for any person
			 subject to the jurisdiction of the United States to—
				(1)import into or
			 export from the United States any nonnative wildlife species that is not
			 included in the list of approved species issued under section 4;
				(2)transport between
			 any State by any means whatsoever any nonnative wildlife species that is not
			 included in the list of approved species issued under section 4;
				(3)violate any term
			 or condition of a permit issued under section 7;
				(4)possess (except as
			 provided in section 3(f)), sell or offer to sell, purchase or offer to
			 purchase, or barter for or offer to barter for, any nonnative wildlife species
			 that is prohibited from being imported under paragraph (1);
				(5)release into the
			 wild any nonnative wildlife species that is prohibited from being imported
			 under paragraph (1); or
				(6)breed any
			 nonnative wildlife species that is prohibited from being imported under
			 paragraph (1), or provide any such species to another person for breeding
			 purposes.
				(b)Penalties and
			 EnforcementAny person who violates subsection (a) shall be
			 subject to the civil penalties and criminal penalties described in section 4 of
			 the Lacey Act Amendments of 1981 (16 U.S.C. 3373). Sections 4(b), 4(e), 5, and
			 6 of that Act shall apply to such a violation in the same manner as they apply
			 to a violation of that Act.
			(c)Limitation on
			 application
				(1)In
			 generalThe prohibitions in subsection (a) shall not apply
			 to—
					(A)any action by
			 Federal, State, tribal, or local law enforcement personnel to enforce this
			 section; and
					(B)any action by
			 Federal or State officials to prevent the introduction or establishment of
			 nonnative wildlife species.
					(2)Importation and
			 transportation by Federal agenciesNothing in this Act shall
			 restrict the import or transportation between any States of nonnative wildlife
			 species by a Federal agency for its own use, if the nonnative wildlife species
			 remains in the possession of a Federal agency.
				(d)Effective
			 DateThis section shall take effect upon the publication of
			 notice under section 3(e)(3).
			7.Permits
			(a)In
			 generalThe Secretary may
			 issue a permit authorizing importation otherwise prohibited under section
			 6(a)(1), for scientific research, medical, accredited zoological or aquarium
			 display purposes, or for educational purposes that are specifically reviewed,
			 approved, and verified by the Secretary, if the Secretary finds that there has
			 been a proper showing by the permittee of responsibility for the specimen and
			 continued protection of the public interest and health with respect to the
			 specimen.
			(b)Terms and
			 conditionsThe Secretary may include in a permit under subsection
			 (a) terms and conditions to minimize the risk of introduction or establishment
			 of the nonnative wildlife species in the United States.
			8.Fees
			(a)Fee for proposal
			 To include species in list
				(1)In
			 generalThe Secretary shall
			 establish in the regulations under section 3, and collect, a fee from any
			 person that after publication of the final preliminary list under section 4(b)
			 submits to the Secretary—
					(A)a proposal under
			 section 4(c) to include a nonnative wildlife species to the list of approved
			 species under section 4; or
					(B)a proposal under section 5(b) to include a
			 nonnative wildlife species to the list of unapproved species under section
			 5.
					(2)PurposeThe
			 fee shall be to recover costs of assessing risk of nonnative wildlife species
			 under the regulations issued under section 3.
				(b)Nonnative
			 Wildlife Invasion Prevention Fund
				(1)EstablishmentThere
			 is established in the Treasury a separate account, which shall be known as the
			 Nonnative Wildlife Invasion Prevention Fund.
				(2)ContentsThere
			 shall be deposited into the account all amounts received by the United States
			 as fees under this section or as fines for violations of this Act and its
			 implementing regulations.
				(3)UseAmounts
			 in the account shall be available to the Secretary, subject to the availability
			 of appropriations, for the purposes of implementing this Act.
				9.Treatment of
			 nonnative wildlife species as nonmailable matterNonnative wildlife species included in the
			 list of approved species issued under section 4 shall be considered and treated
			 as nonmailable matter under section 3015 of title 39, United States
			 Code.
		10.Relationship to
			 State law
			(a)In
			 GeneralNothing in this Act preempts or otherwise affects the
			 application of any State law that establishes stricter requirements for
			 importation, transportation, possession, sale, purchase, release, or breeding
			 of, or bartering for, any nonnative wildlife species.
			(b)Limitation on
			 Application of Prohibitions and Penalties To Prevent ReleaseThe
			 Secretary may limit the application of any provision of section 6 to facilitate
			 implementation of any State program that encourages voluntary surrender to a
			 State of nonnative wildlife species, if the Secretary determines that such
			 limitation will prevent release of such species.
			11.Requirement to
			 issue regulationsThe
			 Secretary shall prescribe such regulations as are necessary and appropriate to
			 carry out the purposes of this Act.
		12.Relationship to
			 other Federal lawsExcept as
			 provided in section 13, nothing in this Act shall be construed—
			(1)as repealing,
			 superseding, or modifying any provision of the Public Health Service Act (42
			 U.S.C. 201 et seq.) or the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 301
			 et seq.); or
			(2)as authorizing any
			 action with respect to the importation of any plant pest as defined in the
			 Federal Plant Pest Act (7 U.S.C. 150aa et seq.), insofar as such importation is
			 subject to regulation under that Act.
			13.Redesignation of
			 Invasive Species Council as National Invasive Species Council
			(a)RedesignationThe
			 Invasive Species Council established by Executive Order 13112 on February 8,
			 1999 (64 Fed. Reg. 6183) is redesignated as the National Invasive Species
			 Council.
			(b)ReferencesAny
			 reference in a law, map, regulation, document, paper, or other record of the
			 United States to the council referred to in subsection (a) is deemed to be a
			 reference to the National Invasive Species Council.
			14.DefinitionsFor the purposes of this Act:
			(1)Aquatic nuisance
			 species task forceThe term Aquatic Nuisance Species Task
			 Force means the Aquatic Nuisance Species Task Force established under
			 section 1201 of the Nonindigenous Aquatic Nuisance Prevention and Control Act
			 of 1990 (16 U.S.C. 4702).
			(2)ImportThe
			 term import means to land on, bring into, or introduce into, or
			 attempt to land on, bring into, or introduce into, any place subject to the
			 jurisdiction of the Government of the United States, whether or not such
			 landing, bringing into, or introduction constitutes an importation within the
			 meaning of the customs laws of the Government of the United States.
			(3)National
			 invasive species councilThe term National Invasive
			 Species Council means the National Invasive Species Council established
			 by Executive Order 13112 on February 8, 1999 (64 Fed. Reg. 6183), as
			 redesignated by section 13.
			(4)Native
			 speciesThe term native species means a species
			 that historically occurred or currently occurs in the United States, other than
			 as a result of an intentional or unintentional introduction by humans.
			(5)Nonnative
			 wildlife speciesThe term nonnative wildlife
			 species—
				(A)except as provided
			 in subparagraph (C), means any live species or subspecies of animal that is not
			 a native species or subspecies, whether or not born or raised in
			 captivity;
				(B)except as provided
			 in subparagraph (C), includes—
					(i)any
			 such live, wild species or subspecies of mammal, bird, fish, reptile,
			 amphibian, insect, mollusk, crustacean, arthropod, coelenterate, or other
			 invertebrate, and
					(ii)any
			 viable egg, sperm, gamete, or other reproductive material or offspring
			 thereof;
					(C)does not include
			 any species that is—
					(i)specifically
			 defined or regulated as a plant pest or approved for biological control
			 purposes under the Plant Protection Act (7 U.S.C. 7701 et seq.); or
					(ii)defined or
			 regulated as a threat to livestock or poultry under the Animal Health
			 Protection Act (7 U.S.C. 8301 et seq.); and
					(D)does not include
			 any cat (Felis catus), cattle or oxen (Bos taurus), chicken (Gallus gallus
			 domesticus), dog (Canis lupus familiaris), donkey or ass (Equus asinus),
			 domesticated members of the family Anatidae (geese), duck (domesticated Anas
			 spp.), goat (Capra aegagrus hircus), goldfish (Carassius auratus auratus),
			 horse (Equus caballus), llama (Lama glama), mule or hinny (Equus caballus x E.
			 asinus), pig or hog (Sus scrofa domestica), domesticated varieties of rabbit
			 (Oryctolagus cuniculus), or sheep (Ovis aries), or any other species or variety
			 of species that is determined by the Secretary to be common and clearly
			 domesticated.
				(6)PersonThe
			 term person means—
				(A)an individual,
			 corporation, partnership, trust, association, or any other private
			 entity;
				(B)any officer,
			 employee, agent, department, or instrumentality of the Federal Government, or
			 of any State, municipality, or political subdivision of a State, or of any
			 foreign government; and
				(C)any other entity
			 subject to the jurisdiction of the Government of the United States.
				(7)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(8)StateThe
			 term State includes the District of Columbia, American Samoa,
			 Guam, the Commonwealth of the Northern Mariana Islands, the Commonwealth of
			 Puerto Rico, and the Virgin Islands, and any other territory or possession of
			 the United States.
			(9)United
			 statesThe term United States means the several
			 States of the United States, the District of Columbia, American Samoa, Guam,
			 the Commonwealth of the Northern Mariana Islands, the Commonwealth of Puerto
			 Rico, the Virgin Islands, any possession of the United States, and any waters,
			 including the territorial sea and the Exclusive Economic Zone, within the
			 jurisdiction or sovereignty of the Government of the United States.
			
